DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05 April 2021 have been fully considered but they are not persuasive.
In response the arguments that Sun et al. (US 2018/0048372 A1) in view of Kim et al. (US 2014/0321442 A1) does not disclose “wherein the QCL indication signaling is used to indicate that a QCL relationship exists between antenna ports of at least two serving cells in a same serving cell group” as recited in claim 1, and similarly recited in claims 5 and 9 (Remarks dated 05 April 2021, p. 7-8), Examiner respectfully disagrees.

Sun discloses:

[0086] DCI component 1045 may determine one or more parameters to configure the UE to receive the NCJT from both the first TP and the second TP, or to configure the UE to receive two codewords in two spatial layers from either the first TP or the second TP. In some cases, the one or more parameters include one or more indices to a table defining QCL information for each of the first TP and the second TP. In some cases, the index includes a set of bits of information to indicate a combination of QCL information in the table. In some cases, the different combinations in the table indicate whether the UE is to receive the NCJT from both the first TP and the second TP, or the UE is to receive from only one of the first TP or the second TP. In some cases, the set of bits of information jointly encode the QCL for both the first TP and the second TP. In some cases, the set of bits of information include two fields that separately specify the QCL for the first TP and the second TP. In some cases, the DCI includes a field to indicate the antenna ports, scrambling ID, and number of layers for each of the first codeword and the second codeword. In some cases, the antenna port(s), scrambling ID, and number of layers field, when both the first TP and the second TP are serving cells, provides support for any available number of spatial layers for the first codeword and the second codeword. In some cases, the antenna port(s), scrambling ID, and number of layers field uses a same format as a same field in a legacy SU-MIMO configuration, and a number of spatial layers of the combination of the first codeword and the second codeword are the same as provided in the legacy SU-MIMO configuration. In some cases, the antenna port(s), scrambling ID, and number of layers field further includes a swapping bit that indicates that the first codeword and second codeword in the antenna ports, scrambling ID, and number of layers field are for the second TP and first TP, respectively, instead of for the first TP and second TP, respectively.

	Sun therefore discloses downlink control information (DCI) includes QCL information jointly encoded for both a first transmit point TP (first base station) and a second TP (second base station) (please see Abstract and paragraph 5 discussing TPs and base stations), wherein both the first and second TPs are serving cells (i.e., serving cells in a same serving cell group), wherein the DCI also includes a field to indicate antenna ports. Therefore, Sun discloses QCL information for the first TP and the second TP in a serving cell group, wherein QCL information includes antenna ports for the first TP and the second TP, and therefore discloses two serving cells sharing QCL and antenna ports information, and hence discloses the claimed feature of “wherein the QCL indication signaling is used to indicate that a QCL relationship exists between antenna ports of at least two serving cells in a same serving cell group” as recited in claim 1, and similarly recited in claims 5 and 9.
	As a result, the argued features read upon references cited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2018/0048372 A1, hereinafter Sun) in view of Kim et al. (US 2014/0321442 A1, hereinafter Kim).

Regarding claim 1, Sun discloses a communications method (Abstract), comprising: 
receiving, by user equipment (UE), quasi-co-location (QCL) indication signaling from a base station (paragraph 126, a base station configured a UE to receive a non-coherent joint 
determining, by the UE and based on the QCL indication signaling, to receive reference signals of the serving cells by using a same receive beam or transmit reference signals of the serving cells by using a same transmit beam in the at least two serving cells whose antenna ports are in the QCL relationship and that are in the same serving cell group (paragraphs 86 and 111, QCI information is used to configure the UE to receive non-coherent joint transmissions (NCJTs) from same TP (i.e., same transmission)).
Sun does not expressly disclose the same serving cell group is a group obtained after the base station groups serving cells allocated to the UE or is a group predefined according to a preset rule.
In an analogous art, Kim discloses a base station a plurality of serving cells are assigned to a terminal by a base station (Abstract), wherein serving cells are grouped into a timing advance (TA) group (i.e., based on a rule of having same timing alignment value) (paragraphs 18-19 and 116-117). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to group the serving cells of Sun into TA group as disclosed by Kim to utilize same timing alignment value for the grouped serving cells in order to simplify control information related to transmission of timing alignment information, as the grouped serving cells are associated with same timing advance information.

Regarding claim 9, Sun discloses a terminal (Fig. 14-15), comprising a receiver and at least one processor (paragraphs 114-115 and 118, processor and transceiver), wherein the receiver is configured to: 
receive quasi-co-location (QCL) indication signaling from a base station (paragraph 126, a base station configured a UE to receive a non-coherent joint transmissions (NCJT) in a downlink control information (DCI) transmission; paragraphs 64-66, DCI includes a PDSCH RE mapping and quasi-co-location (QCL) indicator (PQI) field 645 may provide RE mapping and QCL information for each codeword), wherein the QCL indication signaling is used to indicate that a QCL relationship exists between antenna ports of at least two serving cells in a same serving cell group (paragraph 86, QCL information indicating antenna ports when both a first transmit point (TP) (base station) and a second TP are serving cells); and 
wherein the at least one processor is configured to determine, based on the QCL indication signaling, to receive reference signals of the serving cells by using a same receive beam or transmit reference signals of the serving cells by using a same transmit beam in the at least two serving cells whose antenna ports are in the QCL relationship and that are in the same serving cell group (paragraphs 86 and 111, QCI information is used to configure the UE to receive non-coherent joint transmissions (NCJTs) from same TP (i.e., same transmission)).
Sun does not expressly disclose the same serving cell group is a group obtained after the base station groups serving cells allocated to the UE or is a group predefined according to a preset rule.
In an analogous art, Kim discloses a base station a plurality of serving cells are assigned to a terminal by a base station (Abstract), wherein serving cells are grouped into a timing 

Regarding claims 2, 4 and 10, Sun in view of Kim discloses the limitations of claims 1 and 9 as applied above. Sun does not expressly disclose the same serving cell group is a timing advance group (TAG), and wherein serving cells in a same TAG have a same timing advance and a same timing reference cell, and wherein the same serving cell group is a group obtained after the base station groups the serving cells allocated to the UF, and the method further comprises: receiving, by the UE, information that is about the same serving cell group and that is from the base station by using higher layer signaling.
Kim discloses a base station a plurality of serving cells are assigned to a terminal by a base station (Abstract), wherein serving cells are grouped into a timing advance (TA) group (i.e., based on a rule of having same timing alignment value), wherein the base station configures the serving cells for the terminal via upper layer signaling and configure the TA group for the terminal (paragraphs 18-19 and 116-117). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to group the serving cells of Sun into TA group as disclosed by Kim to utilize same timing alignment value for the grouped serving cells in order to simplify control information related to transmission of timing alignment information, as the grouped serving cells are associated with same timing advance information.

Regarding claim 5, Sun discloses a communications method (Abstract), comprising: 
receiving, by user equipment (UE), quasi-co-location (QCL) indication signaling from a base station (paragraph 126, a base station configured a UE to receive a non-coherent joint transmissions (NCJT) in a downlink control information (DCI) transmission; paragraphs 64-66, DCI includes a PDSCH RE mapping and quasi-co-location (QCL) indicator (PQI) field 645 may provide RE mapping and QCL information for each codeword), wherein the QCL indication signaling is used to indicate that a QCL relationship exists between antenna ports of serving cells in different serving cell groups (paragraph 86, QCL information indicating antenna ports when both a first transmit point (TP) (base station) and a second TP do not share same codeword), and; 
determining, by the UF based on the QCL indication signaling, to receive reference signals of the serving cells by using a same receive beam or transmit reference signals of the serving cells by using a same transmit beam in the serving cells whose antenna ports are in the QCL relationship and that are in the different serving cell groups (paragraphs 86 and 111, QCI information is used to configure the UE to receive non-coherent joint transmissions (NCJTs) from same TP (i.e., same transmission)).
Sun does not expressly disclose wherein the different serving cell groups are groups obtained after the base station groups serving cells allocated to the UE or are groups predefined according to a preset rule.
Kim discloses a base station a plurality of serving cells are assigned to a terminal by a base station (Abstract), wherein serving cells are grouped into different timing advance (TA) groups, wherein the base station configures the serving cells for the terminal via upper layer signaling and configure the TA groups for the terminal (paragraphs 18-19 and 116-123 and 128). 

Regarding claims 6 and 8, Sun in view of Kim discloses the limitations of claim 5 as applied above. Sun does not expressly disclose a serving cell group is a timing advance group (TAG), and wherein serving cells in a same TAG have a same timing advance and a same timing reference cell, wherein the method further comprises: receiving, by the UE, information that is about the different serving cell groups and that is from the base station by using higher layer signaling.
Kim discloses a base station a plurality of serving cells are assigned to a terminal by a base station (Abstract), wherein serving cells are grouped into different timing advance (TA) groups, wherein the base station configures the serving cells for the terminal via upper layer signaling and configure the TA groups for the terminal (paragraphs 18-19 and 116-123 and 128). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to group the serving cells of Sun into TA groups as disclosed by Kim to allocate serving cells with different timing alignment values to different TA groups for a user equipment to efficiently configure transmit power in a system to which multiple timing advances are applied, as suggested by Kim (paragraph 134).
Allowable Subject Matter
Claims 3, 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Zhang (US 2019/0319680 A1) discloses a method and a device for multi-antenna transmission in a user equipment and a base station (Abstract), wherein any two antenna port groups in the K1 antenna port groups, and any two antenna port groups in the K2 antenna port groups are co-located or quasi-co-located (QCL); or, any two antenna port groups in the K1 antenna port groups, and any two antenna port groups in the K2 antenna port groups are on the same carrier (paragraph 295).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL LAI/Primary Examiner, Art Unit 2645